    3:18-cv-03227-TLW-PJG            Date Filed 12/07/18      Entry Number 7        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Heidi Tolles                                )
                                            )     C.A. No. 3:18-3227-TLW-PJG
                      Plaintiff,            )
                                            )
       v.                                   ) DEFENDANT UNIVERSITY OF SOUTH
                                            ) CAROLINA’S ANSWERS TO LOCAL
Corporate Solutions, LLC, and University of )   RULE 26.01 INTERROGATORIES
South Carolina,                             )
                                            )
                      Defendants.           )
                                            )

       Defendant University of South Carolina answers the Court’s interrogatories pursuant to Local

Rule 26.01, D.S.C., as follows:

       (A)     State the full name, address and telephone number of all persons or legal
               entities who may have a subrogation interest in each claim and state the basis
               and extent of said interest.

       Answer:         None known.

       (B)     As to each claim, state whether it should be tried jury or nonjury and why.

       Answer:         If Plaintiff’s claims were factually and legally viable, portions of the claims

would be triable to a jury as Plaintiff requested.

       (C)     State whether the party submitting these responses is a publicly owned company
               and separately identify: (1) each publicly owned company of which it is a
               parent, subsidiary, partner, or affiliate; (2) each publicly owned company which
               owns ten percent or more of the outstanding shares or other indicia of
               ownership of the party; and (3) each publicly owned company in which the
               party owns ten percent or more of the outstanding shares.

       Answer:         Defendant University of South Carolina is a state university.

       (D)     State the basis for asserting the claim in the division in which it was filed (or the
               basis of any challenge to the appropriateness of the division).

       Answer:         The matter was removed to the Columbia Division because it was filed in state
   3:18-cv-03227-TLW-PJG          Date Filed 12/07/18        Entry Number 7       Page 2 of 2




court in Richland County, which is embraced by the Columbia Division. 28 U.S.C. § 1441(a).

       (E)    Is this action related in whole or in party to any other matter filed in this
              District, whether civil or criminal? If so, provide: (1) a short caption and the
              full case number of the related action; (2) an explanation of how the matters are
              related; and (3) a statement of the status of the related action.

       Answer:       Defendant is not aware of any related actions.

       (F)    If the defendant is improperly identified, give the proper identification and state
              whether counsel will accept service of an amended summons and pleading
              reflecting the correct identification.

       Answer:       Defendant University of South Carolina is properly identified.

       (G)    If you contend that some other person or legal entity is, in whole or in part,
              liable to you or the party asserting a claim against you in this matter, identify
              such person or entity and describe the basis of said liability.

       Answer:       Defendant is aware of no such entity.




                                                   s/ R. Hayne Hodges III
December 7, 2018                                   R. Hayne Hodges, III (FID # 9663)
                                                   Gignilliat Savitz & Bettis, L.L.P.
Columbia, South Carolina                           900 Elmwood Avenue, Suite 100
                                                   Columbia, South Carolina 29201
                                                   Phone: (803) 799-9311
                                                   Fax: (803) 254-6951
                                                   hhodges@gsblaw.net

                                                   Attorneys for Defendant
                                                   University of South Carolina




                                               2
